Title: Thomas Boylston Adams to Joseph Pitcairn, 5 September 1800
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


				
					Dear Sir
					Philadelphia 5th: September 1800
				
				On the 12th: of last month I received your favor of the 30th: May which is the most recent of my European advices— I have not a line from Berlin for a period of more than six months, although I cannot accuse myself of any remissness in writing. These things were not wont, so to be, but I doubt not the Minister has a reasonable excuse— I must scold a little more directly than I have done or I may not get satisfaction.
				In one of my last letters I told you it was time for you and all other advocates for the present order of things in this Country, so to fashion your conduct as not to become obnoxious to any new Administration which great exertions are making to secure— A schism between the Federalists has really taken place, as to the Man who shall be chosen to rule over us, and it behoves every one who has a preference to make his election as to the Candidate, in season. But the doctrine of the times is, that if the man who is in, may not be continued, because of the unpopularity of some of his measures, he ought to be given up, even by his friends for the sake of bringing in another of the same side. The head & chief of the Schismatics lives at New York & has made “a fine kettle of fish,” of the federal cause in that State. I believe that his conduct has destroyed public confidence more than that of any other man in this Country. What effect this threatened division may produce, I know not.
				It is a pretty gloomy time for men of real concern for the welfare of their Country. Popular elections are so constantly recurring, that

the minds of the people are kept in a continual ferment; and public offices are so much sought after & so eagerly pursued, that elections begin to grow more tumultuous, more numerously attended; and the animosity of parties proportionably increased. The people are naturally fond of the importance which a controul over elections, confers, and they are tenacious, extremely so, of this prerogative— Little evil would result from it if it were confined to proper limits & the only difficulty on this subject seems to be to ascertain what those limits ought to be. It is very doubtful whether any amelioration of the right of suffrage can ever be operated, but by the sad experience of the evils which are ingrafted upon the present system. All our public Legislative bodies & many of the Executive State departments are verging towards democracy— The removal of the seat of government has in fact operated disadvantageously— It has occasioned the resignation of twenty or thirty federal members of Congress, whose places will be generally supplied with men of inferior talents or opposite sentiments. These things all augur ill to the cause of government; & yet even supposing the democrats to gain a complete ascendancy, they must govern us some how or other; though I am confident the present Constitution will be a miserable pageant under their management.
				The news from Europe is all in favor of the french, and creates some wonder among us, but miracles, though told are not always performed. Fortune has not yet abandoned her favorite & high priest.
				The negotiation at Paris on our behalf, excites much interest here; sometimes we are told it is entirely broken off & the Commissioners are returning home; at other times, the negociation is in a fair & prosperous train & a Treaty may be expected to result from it. &ca: Our Minister at Berlin is accused of having sacrificed in the late treaty, the rights of neutral powers, and it is said in the Jacobin papers, that he had much difficulty to persuade the Prussian Minister to consent to such an article. You will observe, that neither the treaty or any correspondence relative to it, have ever been published.
				Our Cities of New York & Philadelphia have hitherto escaped the yellow fiend; but several of the lesser Sea ports have been visited by it. The quarrantine laws have been rigorously enforced, at both the former places; whereas none have existed in the infected towns; a very strong proof, that the fever is an imported disease. Business florishes almost beyond example, for the season, though I now & then hear a Merchant say, that shipping business is dull &

discouraging— A proof of it is, that not a week scarcely goes by, without our hearing of the departure or arrival of more than an hundred sail, under convoy for or from the West Indies.
				When you write to Berlin, please inform, that we are all well.
				With much esteem, I am, Dear Sir / Your Mo ob: hble Servt
				
					T. B. A.
				
			